—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied plaintiffs’ motion to amend the complaint to allege additional causes of action based upon Labor Law § 240 (1). Plaintiffs’ decedent was not engaged in an activity protected under section 240 (1) at the time of his accident (see, Jock v Fien, 80 NY2d 965, 968). Nor was he engaged in demolition work, but was salvaging and removing materials and equipment at the plant owned by defendant General Electric Company. Although the plant was scheduled for demolition, the work of plaintiffs’ decedent "was not inciden*979tal or necessary to * * * the scheduled demolition work” (Meehan v Mobil Oil Corp., 184 AD2d 1021, 1022, Iv dismissed 80 NY2d 925). (Appeal from Order of Supreme Court, Erie County, Joslin, J.—Amended Complaint.) Present—Green, J. P., Pine, Balio, Callahan and Boehm, JJ.